Citation Nr: 1453692	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a lumbar spine disability, status post L3-L5 laminectomy and fusion.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a heart disorder.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased evaluations for mid-thoracic osteoarthritis and degenerative arthritis of the cervical spine, whether new and material evidence has been submitted to reopen the claim of service connection for a left lower extremity condition, to include as secondary to degenerative arthritis of the cervical spine, and compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability, have been raised by the record through January 2013, June 2013, and August 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the § 1151 was addressed in an August 2013 supplemental statement of the case, it was not previously adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Although the Veteran requested the opportunity to testify at a Board hearing, he failed to report for such a proceeding in February 2014.  As such, his hearing request is considered withdrawn.

The issue of issue of service connection for a lumbar spine disability, status post L3-L5 laminectomy and fusion, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2006, the RO notified the Veteran of a rating action denying the claim of service connection for a lumbar strain, timely appellate review was not perfected, and the determination became final.

2.  Evidence added to the record since the October 2006 RO rating action relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disability, status post L3-L5 laminectomy and fusion, and raises the possibility of substantiating the claim.

3.  In December 2008, the RO notified the Veteran of a rating action denying the claim of service connection for a heart disorder, timely appellate review was not perfected, and the determination became final.

4.  The evidence received since the November 2008 RO decision is new, but not material as it does not relate to unestablished facts necessary to substantiate the claims related to a heart disorder, and does not raise a possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the October 2006 rating decision, denying service connection for a lumbar strain, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in February 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice, although no longer necessary, see DVA Op. Gen. Counsel Prec. 5-2014 (Nov. 21, 2014), was provided in the February 2011 letter to the appellant.
 
VA also has a duty to assist an appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, service personnel records, VA treatment records, private treatment records (STRs), and Social Security Records.  

The RO did not afford the appellant a VA examination for a heart disorder on the basis that there is already sufficient medical evidence to decide the claim and the Board agrees.  The VCAA does not require VA to obtain a medical examination or opinion unless a claim is reopened.  See 38 U.S.C.A. § 5103A(f).  Therefore, an examination is not necessary for the issue of a heart disorder.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

II.  New and Material Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied the Veteran's initial service connection claim for a lumbar spine disability in October 2006.  At the time, the record contained STRs, service personnel records, VA treatment records, and a July 2006 VA examination.  The Veteran reported at the examination that he had begun to have lumbar pain sometime in the past 20 years and did not remember any specific injury.  The examiner felt it was not at least as likely as not related to service.  It was noted that the Veteran had gained 40 pounds between 2002 and 2005 and that 2004 x-rays of the lumbar spine were normal and that an MRI showed minimal degenerative disease.  It was also noted that the Veteran demonstrated examination techniques suggestive of exaggeration and that he appeared to not have pain or range of motion limitations during the interview portion of the examination.  

The RO concluded that there was no medical evidence showing that the current lumbar spine disability began in, was due to, or was caused by military service or was secondary to the thoracic spine disability.  The Veteran did not file a timely notice of disagreement with this determination, and no new and material pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014).   

The October 2006 rating decision is the last and only final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The STRs show that the Veteran complained of low back pain in January 1977 and was diagnosed with a strain.  In March 1978 the Veteran was noted to have a severe lumbar strain, and in August 1978 he had tenderness at L4 and L5 and was diagnosed with a low back strain.  August 1980 treatment records indicate that the Veteran had a two year history of chronic back problems.  However, the treatment records indicate that the pain was in the thoracic spine, and the diagnosis was bilateral chronic rhomboid muscle strain.  The Veteran was put on profiles for thoracic muscle spasms and had other treatment for back pain during service related to the thoracic spine.  However, in January 1982 the Veteran was noted to have a severe lumbar muscle sprain.  In January 1983 the Veteran was noted to have a lumbosacral muscle spasm.

June 2002 VA treatment records indicate that the Veteran had worsening low back pain.  The Veteran complained of low back pain at November 2002 VA treatment and subsequently underwent physical therapy.  At August 2004 VA treatment it was noted that the Veteran had acute low back pain and that an MRI from private treatment showed a relatively normal lumbar spine.  At September 2004 VA treatment it was noted that the Veteran had had back pain for about six weeks.  X-rays of the lumbar spine were normal.  An October 2004 MRI showed minimal degenerative changes at L4-5 and L5-S1 and no abnormal enhancement, or any vascular abnormality within the caudal sac.  A VA treating physician wrote in May 2006 that he felt that the Veteran's neck, upper back, and lower back pain were all related and fed each other.  A VA primary care treating physician wrote in January 2006 that the Veteran's major complaint had been chronic low back pain.  She felt that the pain was of a progressive nature.

Various pieces of evidence have been added to the record since the October 2006 rating decision.  VA treatment records show that the Veteran has continued to be treated for low back pain.  The Veteran reported at August 2008 VA psychology treatment that he fell off of a truck during service, injuring his low back.  At August 2011 private treatment the Veteran complained of acute lumbar pain after twisting his back.  In July 2012 the Veteran underwent a lumbar laminectomy and fusion at L3 through L5.  He reported at December 2012 and January 2013 treatment that the back pain was improving.  A private physical therapist wrote a statement in December 2012 that described the Veteran's low back symptomatology but did not provide an opinion on etiology.

The Veteran had a VA examination in August 2013 at which he reported that there had been some improvement in the lumbar spine pain since the July 2012 surgery but that prolonged sitting and standing increased it.  The examiner opined that it was less likely than not that the status post L3-4 laminectomy and fusion to include the lumbar strain was proximately due to or the result of the service-connected mid-thoracic osteoarthritis.  It was noted that the lumbar surgery was for bulging discs and was unrelated to the thoracic spine condition.

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran's lumbar spine disability could be related to the service-connected thoracic and cervical spine disabilities.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for a lumbar spine disability, status post L3-L5 laminectomy and fusion, is reopened.

In regards to a heart disorder, the RO denied service connection in February 2006.  At that time, the record contained STRs, private treatment records, service personnel records, and VA treatment records.  It was noted that a December 1987 in-service cardiac catheterization showed non-cardiac chest pain and normal coronary anatomy.  The Veteran had further complaints, and a March 1988 findings from a Holter monitor did not indicate a specific diagnosis.  Post-service records showed a history of panic attacks, and cardiovascular testing was normal.  The RO found that there was no evidence of a heart disorder during service or that there was a current heart disorder.  

In a November 2008 rating decision which the Veteran was notified of in December 2008, the RO found that new and material evidence had not been submitted to reopen the claim of service connection for a heart disorder.  The new evidence of record included a July 2006 VA examination at which the examiner found no objective evidence that the Veteran had any heart condition such as coronary artery disease.  The Veteran reported not needing to use nitroglycerine over the past four years, and there was no chest pain or discomfort with exertion suggestive of angina.  The examiner also noted that the Veteran had several risk factors for coronary artery disease that were not related to service.  The Veteran did not file a timely notice of disagreement with this determination, and no new and material pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.   

The November 2008 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The new evidence added to the record since the November 2008 rating decision consists of VA and private treatment records.  An echocardiogram from June 2007 VA treatment showed normal left ventricle systolic function, no structural cause for syncope, or significant valvular abnormalities.  The Veteran reported stabbing chest pain at January 2011 private treatment that had been present for the past three days but had gone away.  The treatment was primarily for pain in the left ankle and foot, and no diagnosis was made regarding the chest pain.  The record does not show that the Veteran has had a heart condition, such as coronary artery disease.  Accordingly, new and material evidence to reopen the claim of service connection for a heart disorder has not been received.  The claim is therefore not reopened.  See Shade, 24 Vet. App. at 118.


ORDER

New and material evidence having been submitted, the claim for service connection for a lumbar spine disability, status post L3-L5 laminectomy and fusion, is reopened, and to this extent only the appeal is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart disorder, and the claim is not reopened.


REMAND

In August 201, the Veteran was afforded a VA examination and examiner opined that it was less likely than not that the status post L3-4 laminectomy and fusion to include the lumbar strain was proximately due to or the result of the service-connected mid-thoracic osteoarthritis.  It was noted that the lumbar surgery was for bulging discs and was unrelated to the thoracic spine condition.  The examiner, however, did not opine as to whether the lumbar spine disability was aggravated by the mid-thoracic osteoarthritis.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, another VA examination is necessary to adjudicate this appeal.

VA treatment records to August 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from August 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a lumbar spine disability, status post L3-L5 laminectomy and fusion.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed his in-service lumbar spine symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from August 2013 to the present, and associate them with the claims file.  

4.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any lumbar spine disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability is related to service or had its onset within one year of discharge from active duty.  The examiner's report should include discussion of the in-service treatment related to the low back, including from January 1977, March 1978, August 1978, January 1982, and January 1983 as well as his competent lay report of back problems since that time.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability was aggravated by his service-connected mid-thoracic osteoarthritis and/or degenerative arthritis of the cervical spine.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


